COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




CHRISTOPHER ALLEN JONES,

                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00018-CR

Appeal from the

Criminal District Court 

of Jefferson County, Texas 

(TC#90879) 





O P I N I O N

            Christopher Allen Jones appeals his conviction, following a motion to adjudicate, for
aggravated robbery.  Appellant was sentenced to 10 years’ imprisonment in the Institutional
Division of the Texas Department of Criminal Justice.  Affirmed.
            Appellant’s appointed counsel has filed a brief in which she concludes that the appeal is
frivolous and without merit.  Appellate counsel states that she has studied the record and has
found no error preserved for appeal that could serve as grounds for reversible error.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493,
reh. denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional
evaluation of the record, and demonstrating why, in effect, there are no arguable grounds to be
advanced.  See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978).  A copy of counsel’s brief
has been delivered to Appellant, and Appellant has been advised of his right to examine the
appellate record and file a pro se brief.  Appellant has filed a pro se brief, and the State has filed
a response to counsel’s anders brief.
            An appellate court may not address the merits of issues raised in an Anders brief, or those
raised in a pro se response.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.Crim.App. 2005). 
The Court may only consider:  (1) whether the appeal is wholly frivolous, and issue an opinion
explaining that we have reviewed the record and found no reversible error; or (2) whether
arguable grounds for appeal exist, and if so, remand the case to the trial court so that new counsel
may be appointed to address those issues.  Bledsoe, 178 S.W.3d at 826-27.
            Having carefully reviewed the record and counsel’s brief in this case, we agree that the
appeal is wholly frivolous and without merit.  Further, we find nothing in the record that might
arguably support the appeal.  Accordingly, the trial court’s judgment is affirmed.


December 8, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)